Citation Nr: 0528448	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for disability as a 
residual of a head injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection for disability as a 
residual of a head injury.

The Board notes that the November 2002 rating decision 
included a claim for entitlement to service connection for a 
hearing loss disability, which was denied and subsequently 
appealed.  However, in May 2003, the RO granted the veteran 
service connection for a bilateral hearing loss disability 
and assigned a noncompensable evaluation.  Thus, the only 
issue available for appellate consideration is that which is 
found on the coversheet of this decision.

This case was previously before the Board in June 2004, at 
which time it was remanded for additional development.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a current disability as a residual of a head 
injury that is causally related to the veteran's active 
service.


CONCLUSION OF LAW

A chronic disability as a residual of a head injury was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an August 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether in this August 2002 
letter the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's August 2002 letter informed him that additional 
information or evidence could be submitted to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the April 2003 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Moreover, in letters dated in June 
2004 and January 2005, VA specifically asked the veteran to 
submit any evidence in his possession that pertained to his 
claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).


Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
residuals of a head injury.  In this regard, in order to 
establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury, and a nexus between the current disability, and an 
in-service injury.  In terms of an in-service injury, the 
record establishes that in May 1967 the veteran complained 
of, and sought treatment for a sore head after hitting it 
against a door.  The examiner indicated that the veteran was 
not dizzy, did not have any headaches, and that his vision 
was normal.  His impression was that the veteran had a 
contusion, that was without any continuing symptoms.  
However, the record does not demonstrate that the veteran has 
any current residuals of his 1967 contusion.  There was no 
complaint or finding of a disability as a residual of a head 
injury on examination for separation from service in 
September 1968.  The Board notes that in a February 1998 VA 
examination, the veteran stated that he believed that he had 
occasional left ear drainage that was due to his in-service 
head injury.  The record indeed reflects that in April 2001, 
otoscopic examination revealed yellow residue in the left ear 
canal.  In June 2001, the veteran complained of experiencing 
ear drainage.  Such drainage was found in the veteran's right 
ear.  However, in June 2001, it was reported as medical 
history that the veteran had ear infections associated with 
sinus infections.  There is no competent evidence of record 
that establishes that such symptomology is due to an in-
service head injury.  Therefore, in the absence of any 
evidence to the contrary, the Board must conclude that the 
veteran does not have any current residual disability of an 
in-service contusion of the head.

Thus, although the veteran asserts that he has current 
residuals of an in-service head injury, he is not competent 
to provide an opinion requiring medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2003), but it does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a disability as a residual 
of a head injury.


ORDER

Entitlement to service connection for a disability as a 
residual of a head injury is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


